facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                    (2005).
                               Barajas failed to demonstrate that he was entitled to any
                    additional credit. See NRS 176.055(1) (providing that a defendant will be
                    given credit for the amount of time spent in confinement prior to
                    conviction unless the confinement was pursuant to the judgment of
                    conviction for a different offense); see also McMichael v. State, 94 Nev.
                    184, 194, 577 P.2d 398, 404 (1978) ("Only incarceration pursuant to a
                    charge for which sentence is ultimately imposed can be credited against
                    that sentence."), overruled on other grounds by Meador v. State, 101 Nev.
                    765, 711 P.2d 852 (1985), and abrogated on other grounds by Braunstein
                    v. State, 118 Nev. 68, 40 P.3d 413 (2002). And Barajas' reliance on
                    Johnson v. State, 120 Nev. 296, 89 P.3d 669 (2004), is misplaced because
                    Johnson only mandates presentence incarceration credit for sentences
                    ordered to run concurrently within a single judgment of conviction.
                    Johnson does not mandate presentence incarceration credit where the
                    sentences are ordered to run concurrently in separate judgments of
                    conviction. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A


              &NM                                           'airVIBEEPT
                                                                      fir   ,
                      cc:   Second Judicial District Court Dept. 8
                            Law Office of Thomas L. Qualls, Ltd.
                            Attorney General/Carson City
                            Washoe County District Attorney
                            Washoe District Court Clerk




   SUPREME COURT
           OF
        NEVADA

                                                           3
   (0) 1947A     •


:WMitION1151111112   I rIEREFTX                                      • :   21k1